DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin S. Prebyl (Reg. no. 60,256) on 07/19/2022.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
Indicate Fig. 2 as –Prior Art – and submit a replacement sheet for page 1 of drawing with –Prior Art – marking for Fig. 2.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Relevant Prior Art
The prior art Ohara et al. (US7463117) made of record and not relied upon is considered pertinent to applicant's disclosure. Ohara teaches in Fig. 13B, a BAW resonance device, comprising: a first layer (11) comprising a first cavity (20) located on a first side (top side); a first electrode (14) having a first terminal (right terminal) located in the first cavity (20) and a second terminal (17) contacting with the first layer (11, through electrode layer (14); a second layer (Piezoelectric layer) located on the first side (top side) and disposed on the first electrode (14); and a second electrode (16) located on the second layer (piezoelectric layer), wherein the first electrode (14) and the second electrode (16) are located on two sides of the second layer (piezoelectric layer); wherein, a first part (right section), overlapping with the second electrode (16), of the first electrode (14) is located in the first cavity (20); wherein, the first electrode comprises a first electrode layer (14) and a second electrode layer (13), and the second electrode layer (13) and the second layer (Piezoelectric layer) are located on two sides of the first electrode layer (14); wherein, the second electrode (16) comprises a third electrode layer (19) and a  fourth electrode layer (16), and the second layer (Piezoelectric layer) and the fourth electrode layer (16) are located on two sides of the third electrode layer (19); 

    PNG
    media_image1.png
    578
    565
    media_image1.png
    Greyscale

Figs. 13A (top) and 13B (bottom) of Ohara annotated for ease of reference.
However, it is not evident that the first layer (11) further comprises a first groove (although the first electrode is absent right above the cavity on the right end of the first electrode, and which is located on a horizontal side of the first cavity (20) and is communicated with the first cavity, and the second terminal is located in the first groove it is not evident that it can be called a groove and this section can’t be considered as in the first layer rather it is in the second layer) located on the first side (right side of the first electrode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843